Citation Nr: 1708619	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  09-23 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a disability of the back (claimed as lower back pain and numbness of the left leg). 

2.  Entitlement to service connection for bulimia. 

3.  Entitlement to service connection for hiatal hernia. 

4.  Entitlement to service connection for gastro esophageal reflux disease (GERD). 

5.  Entitlement to an initial compensable evaluation for diarrhea.  


REPRESENTATION

Veteran represented by:	John Berry, Attorney



ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 2001 to June 2005. 

This case comes before the Board of Veterans' Appeals (the Board) from rating decisions in September 2008 and July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran's appeal for service connection for a disability of the back originates from the September 2008 rating decision.  

The Veteran's remaining service connection appeals originate from the July 2010 rating decision.  Additionally, the Veteran was granted service connection for diarrhea in the July 2010 rating decision, assigned a noncompensable rating, which the Veteran has also appealed. 

The Veteran perfected his appeal of all the issues in a November 2010 VA Form 9.  

In December 2011, the Board denied the Veteran's claims.  The Veteran appealed this case to the United States Court of Appeals for Veterans Claims (Court), and in September 2012, the Court granted a Joint Motion for Remand, vacating the Board decision and returning the claims to the Board. 

In September 2013, the Board remanded the service-connection issues for additional development.  That development had not been substantially completed when the service connection issues returned to the Board in August 2014, necessitating another remand for development.  

The September 2013 Board remand also denied the Veteran's claim for an increased rating for diarrhea.  The Veteran appealed the denial to the Court, and in September 2014 the Court issued a memorandum decision vacating the denial and remanding the issue to the Board.  In April 2015, the Board remanded the issue for additional development. 

A December 2014 rating decision appears to have mistakenly included the Veteran's bulimia as part of the Veteran's separate claim for an increased rating for posttraumatic stress disorder (PTSD).  The RO did not proceed to develop or readjudicate the claim, thereafter, as specified in the August 2014 Board remand.  

All the issues, save for the issue of service connection for bulimia, were readjudicated in the January 2017 supplemental statement of the case (SSOC).  

The Board notes that additional evidence consisting of administrative notes from the San Diego VA Medical Center (VAMC) were received in February 2017 and added to the file after the issuance of the January 2017 SSOC.  Review of the evidence shows that the evidence is not pertinent to the issues adjudicated in the decision and only relates to administrative matters, such as scheduling.  38 C.F.R. § 19.37 (West 2014), 38 C.F.R. § 20.1304 (c) (2016).  Therefore, the Board finds that the Veteran is not prejudiced from the Board proceeding with a decision below

The issues of entitlement to service connection for a back disability, bulimia, hiatal hernia, and GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran's service-connected diarrhea has manifested by frequent episodes of bowel disturbances with occasional abdominal distress. 


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, have been established for the Veteran's service-connected diarrhea for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7319 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in April 2015.  The Board instructed the Agency of Original Jurisdiction (AOJ), to obtain any outstanding medical records related to the Veteran's service-connected diarrhea and to obtain a new examination to evaluate the current severity of the Veteran's diarrhea disability.  Additional records were obtained from VA facilities in San Diego, California and Rochester, New York.  The Veteran did not identify any additional outstanding records.  The Veteran was provided a new VA examination in November 2016.  The examination report notes the Veteran's medical record and his lay statement regarding his diarrhea disability.  The report errantly notes that the examiner did not review the Veteran's medical record; however, the examiner clarified in January 2017 that he did review the Veteran's record.  This is further supported by the examiner's references to the Veteran's medical record in the November 2016 report.  Therefore, the examination report is adequate for adjudicating the Veteran's claim, and there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The appeal for a higher initial disability rating for the service-connected diarrhea stems from a disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Here, the Veteran's service treatment records (STRs), private treatment records, and VA treatment records are associated with the Veteran's claims file.  The Veteran has not identified any additional relevant evidence.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a) (2016).

Here, the Veteran has been provided with VA examinations in April 2010 and November 2016.  The examination reports are thorough and supported by the evidence of record.  The examination reports discussed the clinical findings, treatment history, and the Veteran's reported symptoms.  The examination reports also discussed the functional losses caused by the Veteran's disability.  Further the November 2016 examination, reflects the current state of the Veteran's disability.  

Legal Criteria

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  

Competency of evidence, however, differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").


Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3  (2013).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's service-connected diarrhea is currently evaluated by analogy under Diagnostic Code 7399-7319 as irritable colon syndrome. See 38 C.F.R. § 4.114, DC 7319 (2016).  The Veteran is currently rated as noncompensable, 0 percent.  

A noncompensable rating is assigned under DC 7319 for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  Id.

Analysis

Here the Veteran has appealed the initial noncompensable rating for his service-connected diarrhea.  During the course of the appeal the Veteran and his representative have indicated that the Veteran's statements regarding the frequency of his diarrhea warrant a higher rating.  

The Veteran's treatment records indicate treatment for diarrhea throughout the period on appeal.  The April 2010 VA examination notes persistent diarrhea, with the Veteran endorsing that he had episodes one to four times per day.  In May 2016, the Veteran reported the same frequency of diarrhea.  The Veteran is competent to testify to his personal experiences.  He is uniquely qualified to provide information on the frequency and nature of his bowel movements.  Further there is no evidence that contradicts the Veteran's statements in the record.  Therefore, the preponderance of the evidence indicates the Veteran experiences diarrhea one to four times per day.  

The Veteran's treatment records and statements do not indicate the same frequency or consistency of abdominal distress associated with diarrhea.  In August 2008, the Veteran reported having diarrhea and abdominal pain upon waking up.  In October 2008, the Veteran was treated for abdominal pain that was associated with his emesis.  In February 2011, the Veteran sought treatment at an emergency department for vomiting and diarrhea that he had experience for four days.  However, after that point there are no references to abdominal distress associated with the Veteran' diarrhea.  The November 2016 VA examination specifically indicates the Veteran does not have bowel disturbances with abdominal distress.  The Veteran's representative argued in an appeal brief to the Court that the Veteran's episodes of nausea, vomiting, notations of epigastric pressure, and heartburn are indicative of frequent abdominal distress.  The Veteran's representative is not competent to draw such a conclusion.  There is no evidence in the record to support that the Veteran's representative has training or specialized knowledge in the field of medicine which would qualify him to draw such a conclusion.  Further, these symptoms have been attributed to the Veteran's hiatal hernia, GERD, and bulimia in the November 2016 VA examinations by medical professionals that are competent to draw such conclusions.  There have been no medical opinions that have associated the Veteran's diarrhea as the cause of the symptoms the Veteran's representative outlined.  Therefore, the preponderance of the evidence indicates there has only been intermittent abdominal distress associated with the Veteran's diarrhea.  

With regard to episodes of constipation, the record does not indicate the Veteran experiences this symptom with any frequency.  The record only notes the occurrence of constipation once in February 2010.  Further, the Veteran's statements regarding the persistence of his diarrhea since 2001 at the November 2016 examination would contradict any assertion of frequent constipation.  Thus the preponderance of the evidence does not indicate there have been alternating episodes of diarrhea and constipation.  

Under the criteria specified in Diagnostic Code 7319, the Veteran's service-connected diarrhea most closely approximates that of moderate irritable colon syndrome.  The evidence indicates the Veteran experiences frequent episodes of diarrhea occurring one to four times per day.  The episodes are only intermittently associated with abdominal distress.  Nevertheless, the frequency of the Veteran's diarrhea indicates the Veteran condition warrants a designation as more than mild or occasional.  Therefore, the Veteran is entitled to a 10 percent rating for his service-connected diarrhea.

However, the Veteran's service-connected diarrhea does not warrant a higher rating of 30 percent reserved for severe irritable colon syndrome.  The intermittent nature of the Veteran's associated abdominal distress precludes such a rating as the Veteran does not closely approximate "more or less constant abdominal distress."  Such a state is inconsistent with the record of evidence and the Veteran's own denial of stomach pain in the November 2016 examination and the record as a whole. 

Extra-Schedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto-related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

A Veteran may also be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014) (the Court of Appeals for the Federal Circuit explained that 38 C.F.R. § 3.321 (2016) fills a gap when the overall disability picture is less than total unemployability, but where the collective impact of disabilities is not adequately represented.).

The Board notes that the Veteran's diarrhea is manifested by frequent bowel movements and intermittent abdominal distress.  The November 2016 examination noted the need to use the restroom on short notice.  These symptoms and manifestations and the resulting impairment are contemplated expressly by the rating criteria by accounting for the frequency of bowel distress.  The Veteran has not alleged and the record does not reasonably raise additional limitation caused by the combined effects of the Veteran's service-connected disabilities.  Thus the weight of the evidence does not indicate that the Veteran experienced any symptoms or functional impairment that was not contemplated by the rating criteria.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a rating of 10 percent, but no more, for the Veteran's service-connected diarrhea for the entire period on appeal is granted. 


REMAND

Back Disability

The development actions requested in the Board's August 2014 remand were not substantially completed.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Accordingly, in the present case, the additional development 

The August 2014 Board remand instructed the Agency of Original Jurisdiction (AOJ), in relevant part, to obtain a new VA examination to evaluate the etiology of the Veteran's back disability.  It specified that there should be an opinion regarding whether the Veteran's back disability was due to or aggravated by his service-connected plantar fasciitis.  The Veteran was scheduled for an examination in December 2016 and failed to appear.  However, there is no indication in the record that the Veteran was informed of the date and location of the examination.  No notices have been associated with the claims file.  Further, less than a week before the examination was scheduled to take place, the Veterans representative informed VA of a change of address.  Given the lack of a notification letter in the claims file and the possibility that any such notification letter, if it did exist, may have not been received due to the Veteran's change of address, the issue should be remanded to afford the Veteran the opportunity to attend a VA examination to determine if his back disability is due to or aggravated by his service-connected plantar fasciitis. 

Nevertheless, the Veteran is reminded that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran does not cooperate in the development of his claim, it may result in adverse action.  

Bulimia

The development actions requested in the Board's August 2014 remand were not substantially completed.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be substantially completed prior to adjudication.

The August 2014 Board remand required the AOJ to schedule the Veteran for an examination to evaluate the Veteran's bulimia and provide an opinion as to whether the Veteran's bulimia was caused by or aggravated by the Veteran's service-connected PTSD.  As discussed in the introduction, the AOJ appears to have conflated the Veteran's claim for service connection for bulimia with the separate issue of entitlement to an increased rating for PTSD.  In a December 2014 rating decision, the AOJ classified the Veteran's bulimia as part of the Veteran's PTSD.  However, there was no formal finding of service connection, nor had the requested development been completed.  As neither the development requested was completed, nor was the issue of entitlement to service connection for bulimia readjudicated as specified in the August 2014 Board remand, there has not been substantial compliance and a remand is warranted. 

The Board further notes that Bulimia, while also a mental disability, is not rated under the same diagnostic criteria as PTSD.  If service connection for bulimia is establish, it is entitled to a separate rating using the Rating Formula for Eating Disorders, and should not be included as part of the Veteran's rating for PTSD as it was in the December 2014 rating decision.  See 38 C.F.R. § 4.130, Note (2) (2016).  

Hiatal Hernia

While the requested development for the issue of service connection for hiatal hernia was completed, the Board cannot adjudicate this issue at this time as it is inextricably intertwined with the issue of service connection for bulimia.  The November 2016 VA examination report indicated that the Veteran's hiatal hernia was not caused or aggravated by the Veteran's PTSD, but was caused the Veteran's bulimia.  Therefore, the issue of whether the Veteran's bulimia is service connected must be resolved before a determination as to service connection for hiatal hernia can be made. 

GERD

Similar to the issue of service connection for hiatal hernia, the November 2016 VA examination report indicate the Veteran's GERD was likely caused by the Veteran's bulimia, but not his PTSD.  Therefore, the issue of whether the Veteran's bulimia is service connected must be resolved before a determination as to service connection for GERD can be made.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private medical records. 

2.  After undertaking any necessary development specified above, scheduled the Veteran for a VA examination to evaluate the nature and etiology of the Veteran's back disability.  The examiner should be provided a copy of the Veteran's claims file and is requested to review it in conjunction with this remand.  

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

Based on the examination results and review of the record, the examiner should provide an opinion as to the following: 

a.  Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's back disability is due to or caused by the any service-connected disabilities, to include plantar fasciitis. 

b.  Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's back disability is aggravated (chronically worsened) by any service-connected disability, to include plantar fasciitis.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  After undertaking any necessary development specified above, schedule the Veteran for a VA mental health examination to evaluate the nature and etiology of the Veteran's bulimia.  The examiner should be provided a copy of the Veteran's claims file and is requested to review it in conjunction with this remand.  

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

Based on the examination results and review of the record, the examiner should provide an opinion as to the following: 

a.  Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's bulimia is related to the Veteran's active service?

b.  Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's bulimia is due to or caused by the any service-connected disabilities, to include PTSD. 

c.  Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's bulimia is aggravated (chronically worsened) by any service-connected disability, to include PTSD.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


